Opinion issued December 22, 2020




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-20-00305-CV
                          ————————————
       STEPHANIE ALLEN, MARK ALLEN, AS INDIVIDUALS,
     AND ABSOLUTE LIFE WELLNESS CENTER, INC., A TEXAS
    PROFESSIONAL SERVICES CORPORATION, ON BEHALF OF
   THEMSELVES AND FOR ALL OTHERS SIMILARLY SITUATED,
                         Appellants

                                   V.

UNITED SERVICES AUTOMOBILE ASSOCIATION, USAA CASUALTY
 INSURANCE COMPANY, USAA GENERAL INDEMNITY COMPANY,
  GARRISON PROPERTY AND CASUALTY INSURANCE COMPANY,
          AND USAA COUNTY MUTUAL INSURANCE,
                       Appellees



                    On Appeal from the 345th District Court




                                        1
                                Travis County, Texas1
                        Trial Court Case No. D-1-GN-17-000155


                              MEMORANDUM OPINION

      Appellants, Stephanie Allen and Mark Allen (the “Allens”), and Absolute Life

Wellness Center, Inc. (“Absolute”) (collectively, “appellants”), challenge the trial

court’s order ruling that they lacked standing to bring suit, both individually and on

behalf of classes of other policyholders and health care providers, against United

Services Automobile Association, USAA Casualty Insurance Company, USAA

General Indemnity Company, Garrison Property and Casualty Insurance Company,

and USAA County Mutual Insurance (collectively, “USAA”), for breach of contract

and violations of the Texas Insurance Code and the Deceptive Trade Practices Act

(“DTPA”).2 In two issues, appellants contend that the trial court erred in concluding

that they lack standing to bring their claims against USAA.

      We modify the trial court’s order and affirm as modified.




1
      Pursuant to its docket equalization authority, the Supreme Court of Texas
      transferred this appeal to this Court. See Misc. Docket No. 20–9048 (Tex. Mar. 31,
      2020); see also TEX. GOV’T CODE ANN. § 73.001 (authorizing transfer of cases).
      We are unaware of any conflict between the precedent of the Court of Appeals for
      the Third District and that of this Court on any relevant issue. See TEX. R. APP. P.
      41.3.
2
      See TEX. BUS. & COM. CODE ANN. §§ 17.41–.63.
                                               2
                                     Background

      In their second amended petition, appellants allege that in March 2018, the

Allens were insured under a standard USAA “Texas Auto Policy” with Personal

Injury Protection (“PIP”) coverage. According to appellants, the policy provides

“coverage for all ‘reasonable’ and ‘necessary’ expenses” of up to $5,000 for each

insured “that result from a covered automobile collision—without regard to the fault

of the collision.” Under the policy, “USAA promises to—or have someone on their

behalf—review and investigate, by audit or otherwise, ‘claims for benefits under this

coverage to determine whether fees and expenses were reasonable and whether

treatment was medically necessary and appropriate.’” USAA also “promises to pay

for the medically ‘necessary’ and ‘reasonable’ charges.”

      Appellants further allege that on March 8, 2016, the Allens were injured in a

car accident. They authorized their health care providers to file claims under their

PIP policies with USAA. The reimbursable amount of the Allens’ claims for

payment of all reasonable and necessary treatment was reduced based on coded fee

reductions. Appellants state that USAA makes such deductions with a computer

database that it “has arbitrarily set . . . to automatically reduce PIP claims that exceed

the [eightieth] percentile of Medicare charges for a given year plus $9.99.” USAA

then provides, with a fee reduction, an explanation that “[t]he charge exceeds a

reasonable amount for the service provided.”              And it requests additional

                                               3
documentation “to support the reasonableness of the charge” from the health care

provider if that provider is not willing to “accept the recommended amount stated

on th[e] [Explanation of Reimbursement] as payment in full . . . .”

      According to appellants, the Allens also received a request for additional

documentation from USAA with an accompanying appeal document. Appellants

allege that USAA’s appeal process “is designed to delay and deny the claim” and

violates its obligation to “conduct a ‘reasonable’ investigation” because a request

for additional documentation by USAA “always . . . results in a $0.00

reimbursement amount.” The Allens concede that “the[ir] claims were ultimately

paid” by USAA but maintain that “they were still injured by the delay and deception

that took place prior to payment.”

      On behalf of themselves and a class of USAA’s PIP policyholders, the Allens

bring a “Bad Faith/DTPA” claim against USAA, alleging that USAA used “false,

misleading, and/or deceptive . . . procedures when handling PIP claims,” including:

(1) “failing to promptly provide to a policy holder a reasonable explanation of the

basis in the policy, in relation to the facts or applicable law, for the insurer’s denial

of a claim or offer of a compromise settlement of a claim”; (2) “refusing to pay a

claim without conducting a reasonable investigation with respect to the claim”; and

(3) “committing unconscionable acts by committing acts or practices which, to a




                                               4
consumer’s detriment, take advantage of the lack of knowledge, ability, experience,

or capacity of the consumer to a grossly unfair degree.”

      The Allens also bring a breach-of-contract claim under Texas Insurance Code

sections 1952.156 and 1952.1573 and the common law, alleging that USAA failed

to conduct a reasonable investigation of the Allens’ PIP claims and refused to

reimburse the Allens for the reasonable and necessary medical expenses incurred

pursuant to the terms of the PIP provisions of USAA policies as a direct and

proximate result of the procedures for handling the claims.

      Absolute, a health care provider, alleges that it has also experienced unlawful

reductions, denials, and delays in “hundreds of PIP claims” it has billed to USAA.4

And on behalf of itself and other similarly situated health care providers, it brings

the same claims against USAA as the Allens based on “equitable assignments” from

the patients it has treated who have PIP coverage from USAA.5




3
      See TEX. INS. CODE ANN. §§ 1952.156, 1952.157.
4
      Only Absolute brings a delay claim on behalf of the putative class, alleging that
      USAA violated Texas Insurance Code sections 542.055 and 542.056, which require
      insurers to, “not later than the 15th day . . . (1) acknowledge receipt of the claim;
      (2) commence any investigation of the claim; and (3) request from the claimant all
      items, statements, and forms that the insurer reasonably believes, at that time, will
      be required from the claimant.” See id. § 542.055. And within fifteen days from
      receiving “all items, statements, and forms,” “an insurer shall notify a claimant in
      writing of the acceptance or rejection of a claim. See id. § 542.056.
5
      Absolute did not provide health care services to either of the Allens.
                                               5
      Appellants allege that, as a result of USAA’s arbitrary fee reductions and

unreasonable investigation procedures, they and the putative class members have

been injured and “suffered damages in the form of economic loss, loss of the benefit

of the applicable insurance coverage, delay in payments, and administrative or other

out of pocket costs associated with the reductions and denials to the bills submitted

on USAA . . . PIP claims.” According to appellants, USAA is “required to pay

[appellants and the putative class members] . . . all unpaid but owed amounts,

reasonable attorney’s fees, a 12% penalty, and interest at the legal rate.” Appellants

further seek for themselves and the putative class members “a declaration from the

[trial] [c]ourt that there is full coverage under the PIP coverage as provided in the

insurance contract, which [USAA] breached by denying benefits owed as a direct

and proximate result” of those practices.

      USAA answered, generally denying the allegations in appellants’ second

amended petition and asserting that the Allens lack standing to bring suit against the

USAA entities that did not issue an insurance policy to them and Absolute lacks

standing to bring suit under the DTPA because it is not a “consumer.” And Absolute

cannot claim standing based on any policyholder’s alleged assignment of rights,

because the insureds’ claims under the DTPA and Texas Insurance Code chapter

541.060 for unfair settlement practices are non-assignable. USAA also argued that




                                             6
Absolute lacks standing under the statute governing PIP6 and cannot bring suit for

breach of contract “because it is not in privity with [USAA] and the statute is not

intended to extend contract rights to medical providers.”

      In May 2018, appellants filed their first motion for class certification under

Texas Rule of Civil Procedure 42.7 They amended that motion in July 2018, and

USAA filed its response in August 2018. In its response, USAA argued, in part, that

the Allens lack standing to bring their “reasonable fee reduction,” and “request for

documentation” claims because neither of the Allens “claim[] to have been

‘balance-billed’ by their providers or otherwise [to have] sustained any legally

cognizable damages as a result of any action by [USAA].”

      In March 2019, the trial court issued its first certification order, denying

appellants’ first amended motion for class certification. The trial court stated in its

order that it “[wa]s persuaded that all three of [appellants’] proposed classes satisfy

the   numerosity,    commonality,     typicality,   predominance,    and   superiority

requirements” of Texas Rule of Civil Procedure 42. But it denied the amended

motion because the “record and filings before [the trial court] [we]re insufficient” to

formulate a trial plan.8


6
      See TEX. INS. CODE ANN. §§ 1952.151–1952.353.
7
      See TEX. R. CIV. P. 42 (“Class Actions”).
8
      See generally State Farm Mut. Auto. Ins. Co. v. Lopez, 156 S.W.3d 550, 556 (Tex.
      2004).
                                              7
      Appellants then amended and supplemented their motion for class

certification, to which USAA responded, asserting, among other things, that

appellants lack standing to bring their claims against USAA.

      On February 28, 2020, the trial court issued its second certification order,

denying appellants’ supplemented and amended motion for class certification. In

doing so, the trial court made certain findings of fact:

      •      The Allens do not allege that they were subjected to any delay;

      •      Neither of the Allens was “balance-billed” by their health care
             providers, and no treatment was withheld, so they have no actual
             damages caused by any of the billing practices allegedly implemented
             by USAA;

      •      Stephanie’s claim was paid in full after her provider submitted the
             necessary information;

      •      The Allens admit that after they filed suit, USAA resubmitted and paid
             the original claims to the in-network provider; and

      •      Absolute alleges that it has received untimely explanations of benefits
             from USAA but does not allege that the delay caused a loss of benefits
             to which it was entitled.

The trial court also concluded that Absolute lacks standing because it is not a party

to an insurance contract with USAA and DTPA and Texas Insurance Code claims

are non-assignable. Ultimately, the trial court, “though largely persuaded that the

proposed classes satisf[ied] the . . . requirements of [Texas] Rule [of Civil

                                              8
Procedure] 42,” concluded that “there is no standing among [appellants]” and,

accordingly, denied appellants’ supplemented and amended motion for class

certification.

                              Appellate Jurisdiction

       As a threshold matter, we must consider USAA’s argument that we lack

jurisdiction over this appeal because the notice of appeal was untimely filed.

       “[C]ourts always have jurisdiction to determine their own jurisdiction.”

Heckman v. Williamson Cty., 369 S.W.3d 137, 146 n.14 (Tex. 2012) (internal

quotations omitted); see also Royal Indep. Sch. Dist. v. Ragsdale, 273 S.W.3d 759,

763 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (jurisdiction fundamental in

nature and cannot be ignored). Whether we have jurisdiction is a question of law,

which we review de novo. See Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835,

840 (Tex. 2007). If this is an appeal over which we have no jurisdiction, it must be

dismissed. Ragsdale, 273 S.W.3d at 763.

       Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be

appealed only if permitted by statute. See Koseoglu, 233 S.W.3d at 840; Bally Total

Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). USAA asserts that

appellants bring their appeal under Texas Civil Practice and Remedies Code section

51.014(a)(3), which provides that a party may appeal an interlocutory order that

                                             9
“certifies or refuses to certify a class in a suit brought under Rule 42 of the Texas

Rules of Civil Procedure.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(3).

Class certification appeals are accelerated appeals, which means that a party must

file its notice of appeal “within 20 days after the judgment or order is signed.” TEX.

R. APP. P. 26.1(b).      According to USAA, appellants “lost their right to an

interlocutory appeal when they failed to file a timely notice of appeal from the [trial

court’s March 2019] certification order,” which denied appellants’ first amended

motion for class certification. And because the trial court’s February 28, 2020

certification order “do[es] not alter the fundamental nature of the class,” USAA

argues that the deadline for appellants to file their notice of appeal did not restart

with the trial court’s issuance of its February 28, 2020 order. Thus, USAA asserts

that we should dismiss this appeal for lack of jurisdiction. See Bally Total Fitness,

53 S.W.3d at 353, 356.

      But the trial court’s ruling regarding appellants’ lack of standing does not turn

on any of the class-certification requirements set forth in Texas Rule of Civil

Procedure 42. Instead, the trial court concluded, in its February 28, 2020 order, that

appellants lack standing to bring their claims, whether individually or on behalf of a

class, against USAA. See M.D. Anderson Cancer Center v. Novak, 52 S.W. 3d 704,

710 (Tex. 2001) (explaining “whether the named plaintiff is a proper class

representative is not part of the standing inquiry”). If a plaintiff does not have

                                             10
standing, the trial court lacks subject-matter jurisdiction, meaning that, if the trial

court is correct that appellants lack standing, it had no authority to do anything but

dismiss appellants’ case. See Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d

440, 443 (Tex. 1993) (standing implicit in concept of subject-matter jurisdiction,

which “is essential to the authority of a court to decide a case”).

       “[A] judgment’s finality determines whether an appellant invoked a court’s

appellate jurisdiction by timely filing a notice of appeal.” Alexander Dubose

Jefferson & Townsend LLP v. Chevron Phillips Chem. Co., 540 S.W.3d 577, 581–

82 (Tex. 2018). When, as here, “there has not been a conventional trial on the merits,

an order or judgment is not final for purposes of appeal unless it actually disposes of

every pending claim and party or unless it clearly and unequivocally states that it

finally disposes of all claims and all parties.” Lehmann, 39 S.W.3d at 205. Because

the law does not require a final judgment to be in a particular form, whether a ruling

is a final judgment is determined by looking at its language and the record in the

case. Id. at 195, 205–06; CEVA Logistics U.S., Inc. v. Acme Truck Line, Inc., No.

01-16-00482-CV, 2018 WL 6694606, at *2 (Tex. App.—Houston [1st Dist.] Dec.

20, 2018, no pet.) (mem. op.).

      The trial court’s February 28, 2020 order concludes that appellants do not

have standing to bring their claims against USAA. The effect of this conclusion is




                                             11
to deprive the trial court of subject-matter jurisdiction over all the claims and parties,

making the ruling a final judgment. See Tex. Ass’n of Bus., 852 S.W.2d at 443.

       The record shows that appellants timely filed their notice of appeal within

thirty days after the trial court’s February 28, 2020 order was signed. See TEX. R.

APP. P. 26.1. Accordingly, we hold that we have jurisdiction over this appeal.

                                       Standing

       In their first and second issues, appellants argue that the trial court erred in

concluding that they lack standing to assert their claims against USAA because the

trial court was required to determining standing before considering any

class-certification   issues   and   they    “satisfied   the   threshold   requirement

of . . . standing.”

       We review standing under the same standard by which we review

subject-matter jurisdiction generally. See Tex. Ass’n of Bus., 852 S.W.2d at 446.

Whether a trial court has subject-matter jurisdiction is a question of law that we

review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226,

228 (Tex. 2004).

A.     Procedural Complaint

       In their first issue, appellants assert that “standing must be determined before

[the trial court can] consider[] [class-]certification issues.” In doing so, they rely on

the Texas Supreme Court’s decision in Novak.

                                               12
      In Novak, the Texas Supreme Court stated that “before [Texas] Rule [of Civil

Procedure] 42’s requirements are considered, a named plaintiff must first satisfy the

threshold requirements of individual standing at the time suit is filed, without regard

to class claims.” 52 S.W.3d at 708. But the Texas Supreme Court did not decide

Novak based on the procedural grounds asserted by appellants, i.e., that a trial court

must consider the issue of standing before it can consider class-certification issues

under rule 42. Rather, the court was asked to determine “whether, in a class action

context, a named plaintiff’s lack of individual standing at the time suit is filed

precludes the trial court’s exercise of subject[-]matter jurisdiction over the class

claims or whether . . . [a lack of individual standing] is simply a factor to consider

in deciding whether the named plaintiff would be a proper class representative.” Id.

The court chose to follow the federal rule that “the proper inquiry is whether the

named plaintiff has individual standing, not whether ‘the class’ does.” Id. at 710

(citing Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 40 n.20 450 (1976)). It,

thus, held “that a named plaintiff’s lack of individual standing at the time suit is filed

deprives the court of subject[-]matter jurisdiction over the plaintiff’s individual

claims and claims on behalf of a class.” Id. at 711.

      Nothing in Novak bars a trial court from considering whether a plaintiff has

standing to bring suit at any stage of a proceeding. In fact, “[a] court can—and if in

doubt, must—raise standing on its own at any time.” Meyers v. JDC/Firethorne,

                                               13
Ltd., 548 S.W.3d 477, 484 (Tex. 2018) (emphasis added). And a party may

challenge its opponent’s standing at any stage of a proceeding. See Tex. Ass’n of

Bus., 852 S.W.2d at 443–46 (declaring standing is never presumed, cannot be

waived, and may be raised for first time on appeal). Thus, we conclude that the trial

court did not err in considering whether appellants lack standing to bring claims

against USAA at the time that it did so below.

      We overrule appellants’ first issue.

B.     Substantive Complaint

      In their second issue, appellants assert that the trial court erred in concluding

that they did not satisfy the threshold requirement of individual standing.9

      The test for standing requires that there be a real controversy between the

parties that will actually be determined by the judicial declaration sought. Nootsie,



9
      Appellants, in their briefing, refer to this issue as “conditional” and suggest that we
      reach it if “this Court, sua sponte, decides to analyze [a]ppellants’ standing.” At the
      same time, they explain that they “are appealing the trial court’s procedural use of
      a certification order to reach conclusions on [a]ppellants’ standing and, if need be,
      the merits of trial court’s findings on standing.” At its core, appellants’ second issue
      challenges the merits of the trial court’s conclusion that they lack individual
      standing to bring claims against USAA. The fact that we would not reach
      appellants’ second issue were we to sustain appellants’ first issue does not make it
      “conditional” in the sense that it differs from any other appellate issue. See, e.g.,
      Lesley-McNiel v. CP Restoration Inc., 584 S.W.3d 579, 584 n.4 (Tex. App.—
      Houston [1st Dist.] 2019, no pet.) (explaining, given disposition of second issue,
      this Court need not reach appellants’ first and third issues); see generally TEX. R.
      APP. P. 47.1 (opinion must “address[] every issue raised and necessary to final
      disposition of the appeal”). We address the second issue raised by appellants and
      do not need to make any sua sponte inquiry related to standing.
                                                14
Ltd. v. Williamson Cty. Appraisal Dist., 925 S.W.2d 659, 662 (Tex. 1996). Without

a breach of a legal right belonging to the plaintiff, no cause of action can accrue to

its benefit. Nobles v. Marcus, 533 S.W.2d 923, 927 (Tex. 1976). A plaintiff has

standing if: (1) it has sustained, or is immediately in danger of sustaining, some

direct injury as a result of the wrongful act of which it complains; (2) there is a direct

relationship between the alleged injury and claim sought to be adjudicated; (3) it has

an individual stake in the controversy; (4) the challenged action has caused it some

injury in fact, either economical, recreational, environmental, or otherwise; or (5) it

is an appropriate party to assert the public’s interest in the matter as well as its own

interest.   Lake Medina Conservation Soc’y, Inc./Bexar-Medina-Atascosa Ctys.

WCID No. 1 v. Tex. Nat. Res. Conservation Comm’n, 980 S.W.2d 511, 515–16 (Tex.

App.—Austin 1998, pet. denied); Billy B., Inc. v. Bd. of Trs. of Galveston Wharves,

717 S.W.2d 156, 158 (Tex. App.—Houston [1st Dist.] 1986, no writ).

       A plaintiff has the burden of alleging facts that affirmatively demonstrate a

court’s jurisdiction to hear a case. Tex. Ass’n of Bus., 852 S.W.2d at 446. In our

review of standing, we construe the allegations in the pleadings as true and construe

them in favor of the pleader. Id. We look to the facts alleged in the petition but may

consider other evidence in the record if necessary to resolve the question of standing.

Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 555 (Tex. 2000); In re Shifflet, 462

S.W.3d 528, 537 (Tex. App.—Houston [1st Dist.] 2015, orig. proceeding). The

                                               15
standing inquiry “requires careful judicial examination of a complaint’s allegations

to ascertain whether the particular plaintiff is entitled to an adjudication of the

particular claims asserted.” Heckman, 369 S.W.3d at 153, 156 (internal quotations

omitted). A challenge to standing cannot be used to require the party to prove its

entire case but should be limited to facts that might be characterized as primarily

jurisdictional. See Blue, 34 S.W.3d at 554; In re Shifflet, 462 S.W.3d at 537.

      Appellants specifically challenge the trial court’s finding that they “[did] not

allege any denial of policy benefits to which they were entitled or any other actual

damages.” In Allstate Indemnity v. Forth, 204 S.W.3d 795 (Tex. 2006), the Texas

Supreme Court “consider[ed] whether an insured has standing to sue her insurance

company for settling her medical bills in what the insured considered to be an

arbitrary and unreasonable manner” even though the insured had no out-of-pocket

expenses, and her health care providers had not sought to collect any additional sum

from her. Id. at 796.

      The intermediate appellate court had concluded that if an independent review

of the medical bills showed that the insurer paid less than the full amount of the

insured’s “reasonable expenses,” then the insured “could claim injury because the

terms of the insurance contract required that reasonable expenses be paid.” Id.

(citing Forth v. Allstate Indem. Co., 151 S.W.3d 732, 738 (Tex. App.—Texarkana

2004), rev’d, 204 S.W.3d 795 (Tex. 2006)).

                                            16
      The Texas Supreme Court distinguished the insured’s situation in Forth from

those of the insureds in the cases relied on by the intermediate court of appeals—

cases in which the insurers had not complied with their obligation to pay under their

respective policies after an insured incurred medical expenses—finding that the

insureds had standing in those cases. Id. at 796 & nn.1 & 2 (citing Black v. Am.

Bankers Ins. Co., 478 S.W.2d 434 (Tex. 1972); Am. Indem. Co. v. Olesijuk, 353

S.W.2d 71 (Tex. App.—San Antonio 1961, writ dism’d w.o.j.)). The court noted

that the insurer in Forth had not questioned whether the insured had incurred medical

expenses and did not refuse to pay her medical providers; instead, the insurer “paid

the medical bills according to its own evaluation.” Id. at 796.

      The Court continued:

      Under Texas law, to have standing a party must have suffered a
      threatened or actual injury. [The insured in this case] does not claim
      that she has any unreimbursed, out-of-pocket medical expenses. She
      does not assert that the[] providers withheld medical treatment as a
      result of [the insurer] reducing [its] bills, or threatened to sue her for
      any deficiency, or harassed her in any other manner. . . . From all
      appearances, her medical providers have accepted the amount [the
      insurer] paid them without complaint, thereby satisfying [the insurer]’s
      obligation under the policy.

Id. As a result, the court concluded that the insured did not have standing to bring

suit against her insurer. Id.

      More recently, in Farmers Texas County Mutual Insurance Co. v. Beasley,

598 S.W.3d 237 (Tex. 2020), the Texas Supreme Court considered “whether an

                                             17
injured plaintiff ha[s] standing to bring suit against his [PIP] policy insurer after the

insurer pa[ys] the incurred medical expenses pursuant to the PIP policy, but the

amount the PIP insurer pa[ys] [i]s the negotiated rate between the plaintiff’s

[primary] health care insurer and the medical providers—not the medical providers’

list rate.” Id. at 238. Beasley, the plaintiff and the insured, was injured in a car

accident and incurred medical bills, which were initially paid by his primary insurer

at a negotiated rate. Id. at 239. Beasley’s medical providers did not attempt to

charge Beasley or hold him liable for the difference between their list rates and the

negotiated rates paid by his primary insurer. Id. Beasley later made a claim to his

PIP insurer for reimbursement according to the medical providers’ list rates. Id. He

demanded that his PIP insurer pay him an additional $1,431.10, representing the

difference between what the insurer paid Beasley in reimbursement for the primary

insurer’s negotiated rate and the PIP policy maximum. Id. The PIP insurer replied

that Beasley was not entitled to anything beyond the amount of expenses he actually

incurred. Id.

      The trial court had concluded that Beasley did not suffer any threatened or

actual harm and dismissed Beasley’s suit for lack of standing, but the intermediate

appellate court reversed, holding that the allegation in Beasley’s petition “that the

PIP insurer breached the terms of the PIP policy was sufficient to invoke the trial

court’s jurisdiction.” Id. at 238 (citing Beasley v. Farmers Tex. Cty. Mut. Ins. Co.,

                                              18
578 S.W.3d 98, 106–06 (Tex. App.—Tyler 2018), rev’d, 598 S.W.3d 237 (Tex.

2020)).

      In the Texas Supreme Court, Beasley asserted that his case was

distinguishable from Forth. Id. Specifically, whereas the insured in Forth “sought

injunctive and declaratory relief, seeking to require [her insurer] to use ‘an

independent and fair evaluation to determine what amount of [the insured’s] medical

expenses were reasonable,” Beasley “sued for monetary damages, seeking to recover

the difference between what [the insurance company] actually paid and the PIP

policy maximum.” Id. at 242. The Texas Supreme Court found that this was a

distinction without a difference: at bottom, both the Forth insured’s claims and

Beasley’s claims sought to recover an amount higher than the adjusted or negotiated

rates, even though the insureds incurred no out-of-pocket costs, based on the belief

that their PIP policies entitled them to that recovery. Id. at 242–43. Because the

standing question was the same in both cases, the court concluded that they both

required the same answer. Id.

      Beasley, like the insured in Forth, did not allege that he was responsible for

any unreimbursed, out-of-pocket medical expenses, nor did he allege that he was

deprived of any medical treatment because of the adjusted bills on which his

insurance company based its reimbursement. Id. As a result, Beasley lacked

standing to bring suit against the insurer. Id.

                                             19
      Here, the Allens do not allege that they paid, or were asked by their health

care providers to pay, any portion of the bills that USAA had declined to fully

reimburse. Nor have they alleged that they incurred any out-of-pocket expenses as

a result of USAA’s discounting and claim processing practices.10 Absolute has not

asked its patients to pay any portion of its bills that USAA has not reimbursed or

alleged that it has refused to accept the discounted reimbursements as payment.

      Despite any difference in the legal theories employed, appellants’ complaints

are substantially the same as those alleged in Forth and Beasley: They assert that

the insurer has used discounting methods and claim processing procedures that

resulted in arbitrary and unreasonable reductions in the amount of benefits to which

they believe themselves entitled. See Beasley, 598 S.W.3d at 242. Yet, the Allens

have not alleged that their insurer’s actions personally caused them any actual harm,

in that they have not been billed for or deprived of medical treatment because of

their insurer’s actions.

      For these same reasons, Absolute has no standing to the extent that it relies on

any “equitable assignment” of claims from its patients who have received treatment


10
      Beasley also makes clear that the Allens have no standing based on a claim that they
      have not received the maximum $5,000 benefit permitted under their PIP policies.
      See Farmers Tex. Cty. Mut. Ins. Co. v. Beasley, 598 S.W.3d 237, 239 (Tex. 2020).
      The Allens are not harmed simply because their maximum PIP benefits were not
      exhausted. For this reason, the parties’ dispute over when USAA tendered a check
      to Mark for the balance of the maximum recoverable amount available under his
      policy is immaterial.
                                              20
under USAA PIP policies. And, as USAA points out, its policy also expressly

prohibits the assignment of policy rights without USAA’s consent. Anti-assignment

clauses are enforceable unless rendered ineffective by a statute. Reef v. Mills Novelty

Co., 89 S.W.2d 210, 211 (Tex. 1936); In re Hughes, 513 S.W.3d 28, 34 (Tex. App.—

San Antonio 2016, pet. denied); see Colvin v. Transp. Ins. Co., No.

01-96-00528-CV, 1996 WL 711260, at *2 (Tex. App.—Houston [1st Dist.] Dec. 12,

1996) (not designated for publication) (“Texas courts have consistently enforced

non-assignment clauses in various situations.”); see also In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 129 & n.11 (Tex. 2004) (“As a rule, parties have the right to

contract as they see fit as long as their agreement does not violate the law or public

policy.”).   Absolute does not reason that we should refuse to enforce the

anti-assignment clause. And because Absolute has no right to sue under any USAA

policy, it has no standing to assert any statutory violation based on the policy. See

Barbara Techs. Corp. v. State Farm Lloyds, 589 S.W.3d 806, 813 (Tex. 2019) (claim

under Texas Insurance Code chapter 542, the Prompt Payment of Claims Act,

requires proof that insurer is liable under policy). A right to statutory damages under

the Texas Insurance Code requires as a predicate the breach of a contractual right

belonging to the insured. See USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479,

501 (Tex. 2018).




                                             21
      Based on the foregoing, we hold that the trial court did not err in concluding

that appellants lack standing to bring their claims against USAA.

      We overrule appellants’ second issue.

                                     Conclusion

      Because appellants lack standing to bring suit against USAA, the trial court

had no authority to do anything but dismiss appellants’ case. See Tex. Ass’n of Bus.,

852 S.W.2d at 443. We therefore modify the trial court’s February 28, 2020 order

to eliminate its advisory opinion on the propriety of class certification and dismiss

the case for lack of jurisdiction. We affirm the trial court’s order as modified.




                                              Julie Countiss
                                              Justice

Panel consists of Justices Keyes, Hightower, and Countiss.




                                             22